   Case 4:21-cv-00110-RSB-CLR Document 8 Filed 06/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 SAVON R.D. THOMAS,

               Plaintiff,                                CIVIL ACTION NO.: 4:21-cv-110

        v.

 SGT ROBINSON, Officer Chatham County
 Detention Center, capacity; SGT BRYANT,
 Officer Chatham County Detention Center,
 Individual capacity; LT JOHNSON, Officer
 Chatham County Detention Center, Individual
 capacity; CAPTAIN BLANTON, Officer
 Chatham County Detention Center, Individual
 capacity; and SHERIFF WILCHER,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's May 21, 2021, Report and Recommendation, (doc. 7), to which no objection has been filed.

As the plaintiff has failed to Comply with the Court’s Order and Rules, the Court ADOPTS the

Report and Recommendation as its opinion. This case is DISMISSED, and the Clerk of Court is

DIRECTED to CLOSE this case. All pending motions are DENIED as moot.

       SO ORDERED, this 2nd day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
